DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance: The primary reasons for the indication of the allowability of claims 1-20 are:
Regarding claims 1-11, the prior art does not teach or fairly suggest in combination with the other claimed limitations a method of configuring an electrical device for installation, the method comprising: providing a finishing ring that is sized to slide telescopically within the ring portion of the base ring; and either of: (a) separately providing a finishing ring assembly and the base ring secured to the junction box, with the finishing ring assembly including the finishing ring with the electrical device secured thereto, so that: the base ring is configured to be installed in a wall structure prior to installing a wall layer, with the ring portion of the base ring or a cover arranged over the ring portion providing a guide for a first cutting operation to open the wall layer for access to the front opening of the junction box; and the finishing ring is configured to be installed into and telescopically adjusted relative to the ring portion of the base ring, after the first cutting operation, to align the electrical device with the front opening of the junction box and to cause one or more tabs that are coupled to the finishing ring to bear on an exterior surface of the wall structure and thereby urge the junction box towards the wall layer; and (b) providing a base ring assembly that includes the finishing ring secured to the base ring and the junction box, with the finishing ring in a retracted configuration relative to the ring portion of the base ring, so that: the base ring assembly is configured to be installed in the wall structure prior to installing the wall layer; the finishing ring is configured to be telescopically extended relative to the ring portion of the base, after a second cutting operation to open the wall layer for access to the front opening of the junction box, with the ring portion of the base ring or the cover providing a guide for the second cutting operation; and the finishing ring is configured to be telescopically adjusted towards to the junction box, after being telescopically extended, to cause the one or more tabs to bear on an exterior surface of the wall layer and thereby urge the junction box towards the wall layer.
Regarding claims 12-20, the prior art does not teach or fairly suggest in combination with the other claimed limitations a method of configuring an electrical device for installation, the method comprising: securing an electrical device to a finishing ring as part of a finishing ring assembly, the finishing ring being sized to slide telescopically within the ring portion of the base ring; securing the finishing ring assembly to the base ring and the junction box in a single assembly, so that: the single assembly is configured to be installed in a wall structure prior to installing a wall layer, with the ring portion or a cover for the electrical device providing a guide for a cutting operation to open the a wall layer for access to the front opening of the junction box; and the finishing ring is configured to be telescopically adjusted relative to the ring portion of the base ring, after the cutting operation: to extend the finishing ring and the electrical device toward an exterior surface of the wall layer; and subsequently, to telescopically adjust the finishing ring towards the junction box to cause one or more outward extensions on the finishing ring to bear on the exterior surface of the wall layer and thereby urge the junction box towards the wall layer.
These limitations are found in claims 1-20, and are neither disclosed nor taught by the prior art of record, alone or in combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
3.	Any inquiry concerning this communication should be directed to Angel R. Estrada at telephone number (571) 272-1973. The Examiner can normally be reached on Monday-Friday (8:30am -5:00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J. Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.

August 31, 2022


/ANGEL R ESTRADA/Primary Examiner, Art Unit 2848